          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                           )
B. KOO,                                                    )
                                                           )
                                                           ) Index No. 20-CV-5743
                              Plaintiff,                   )
                                                           )
               v.                                          )
                                                           )
H MART, INC.,                                              )
HANA MART NY CORP,                                         )
M2M ALUMNI HALL CORP.,                                     )
                                                           ) COMPLAINT
                              Defendants.                  )




       H Mart fired Plaintiff B. Koo for taking leave from work to attend to his pregnant

wife when she experienced a medical event in connection with her pregnancy.

Defendants also failed to pay Mr. Koo overtime, spread of hours pay, and to provide

requisite breaks and notices under the New York Labor Law. This case concerns facial

violations of law that must be swiftly remedied.




                                            1
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 2 of 9




       Plaintiff B. Koo (“Mr. Koo”) by and through his undersigned counsel, Josh

Bernstein P.C., for his Complaint against Defendants H Mart, Inc., Hana Mart NY Corp.,

and M2M Alumni Hall Corp. (collectively “defendants” or “H Mart”) alleges as precedes

and follows. In accordance with Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff hereby demands a jury trial of this action.


 Nature of the Action: Family and Medical Leave Act and Wage & Hour Violations

1. Mr. Koo brings this action under the Family and Medical Leave Act (“FMLA”), 29

USC § 2601 et. seq., and the New York Labor Law, Article 6 (§ 190 et. seq.), Article 19

(§ 650 et. seq.), and accompanying Orders.

                                  Jurisdiction and Venue

2. This Court possesses subject matter jurisdiction pursuant to 28 USC § 1331 and 28

USC § 1367 (supplemental jurisdiction).

3. Venue is proper in this District pursuant to 28 USC § 1391(b)(1-2).

                                        The Parties

4. Plaintiff B. Koo is a male resident of New Jersey who at all relevant times was

employed in New York, NY.

5. Defendant H Mart, Inc. is a national Asian supermarket chain headquartered in New

Jersey, with numerous locations in New York State and New York City.

6. Upon information and belief, Defendant Hana Mart NY Corp is a wholly-owned

subsidiary of H Mart Inc., headquartered in New York City.

7. Upon information and belief, M2M Alumni Hall Corp. is a wholly-owned subsidiary

of H Mart, Inc., headquartered in New York City.




                                              2
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 3 of 9




                                       Factual Allegations

8. Mr. Koo began his employment with Defendants on August 6, 2018 at the H Mart

grocery store located on 32nd street in midtown Manhattan.

9. In January 2019, Defendants transferred Mr. Koo to a defunct M2M location at 19

Waverly Place in downtown Manhattan. This location was treated as a temporary

warehouse used to prepare for the opening of a new M2M location at the base of NYU’s

Alumni Hall building in the East Village of Manhattan.

10. As of April 1, 2019 Mr. Koo was charged with overseeing the buildout of the new

East Village M2M location, but continued to be based out of the 19 Waverly Place

location, traveling frequently back and forth between that location and the East Village

storefront.

11. In early July 2019, Mr. Koo was transferred to the H Mart supporting office on 25

West 32nd Street in midtown Manhattan.

                       Mr. Koo’s Wife Has a Medical Emergency

12. On August 12, 2019, Mr. Koo received a frantic call from his 5-months-pregnant wife

informing him that she was experiencing sharp stomach pains and asking him to come

home immediately to attend to her. Mr. Koo informed his manager Ryan Lim that he

needed to leave work for that reason, and Mr. Lim told him to go ahead.

13. Mr. Koo rushed home to attend to his wife. Luckily, her symptoms ultimately

subsided, and they decided she did not need to go to the emergency room. Mr. Koo

returned to his post later that day.




                                               3
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 4 of 9




                               Defendants Fire Mr. Koo

14. The following day, New York Director Kwan Soo Kim called Mr. Koo into the

corporate office and asked him what had happened. Mr. Koo explained the events of the

prior day, and Mr. Kim demanded a physician’s note for the absence.

15. Mr. Koo explained that they did not end up going to the hospital and so he did not

have a doctor’s note for the absence, at which point Mr. Kim became enraged and went

on a diatribe, ultimately culminating in Mr. Koo’s termination at the conclusion of the

meeting

                                Wage & Hour Violations

16. From January 2019 until his termination, Mr. Koo’s pay stubs did not include the

hours he worked, and failed to include other information required under the Wage Theft

Prevention Act.

17. As of January 1, 2019, New York State raised the salary threshold for exemption

from overtime to the extent that Mr. Koo was now eligible for overtime.

18. From January 2019 until he was transferred to the 32nd Street supporting office in July

2019, Mr. Koo worked a 7:30 A.M. to 7:30 P.M. shift with a one-hour lunch break, but

was not paid any overtime.

19. During the same time period, Mr. Koo was not paid an additional hour’s wages as

required under New York Labor Law for a shift of ten hours or more (spread of hours).

20. Also during the same time period, Defendants failed to provide Mr. Koo with a break

period of at least 20 minutes’ duration between 5:00 and 7:00 P.M. as required under

New York Labor Law for any shift beginning before 11:00 A.M. and extending past 7:00

P.M..




                                            4
            Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 5 of 9




                                     FMLA Coverage

21. Mr. Koo worked for Defendants in excess of 12 months prior to his taking of leave

and termination, and in excess of 1,250 hours of service during that period.

22. Defendants employee well in excess of 50 employees within 75 miles of the locations

where Mr. Koo was employed.

                                         Liability

23. Upon information and belief, H Mart Inc. incorporates a separate entity for each store

location. These locations are not franchises, but rather, wholly-owned subsidiaries that

are dominated and controlled by H Mart Inc., and that exist for the exclusive benefit of H

Mart Inc..

24. Upon information and belief, H Mart Inc.’s supermarket locations are titled “Hana

Mart” or “H Mart”, while its urban convenience store format/locations are titled “M2M”,

standing for morning to midnight. The name of the corporate entity created by H Mart

Inc. for each store often borrows from that store’s location, i.e. “M2M Alumni Hall

Corp” is the M2M location at the base of New York University’s Alumni Hall building.

25. These locations and related corporate entities operate under common ownership and

management, and together with H Mart Inc., constitute a “single employer” and/or

“single integrated enterprise” as a matter of law.

26. Upon information and belief, there is an overlap of officers and directors between the

entities.

27. Defendants constitute a joint employer as a matter of law, and enjoy commonality of

hiring, firing, discipline, supervision, and sometimes pay, among other factors.




                                             5
           Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 6 of 9




28. For example, the letter terminating Mr. Koo’s employment from Hana Mart NY

Corp. is on H Mart stationery.

29. H Mart Inc. also readily transfers employees between its subsidiaries and their

respective locations, such as was done with Mr. Koo as described above.

30. Defendants share facilities and equipment, along with overlaps in payroll. For

example, when Mr. Koo was transferred to the 19 Waverly Place location – a defunct

M2M which was used as a temporary warehouse in preparation for the opening of the

East Village M2M – Mr. Koo continued to be paid by Hana Mart NY Corp until April

2019, when he was placed on the payroll for M2M Alumni Hall Corp..

31. Hana Mart NY Corp. and M2M Alumni Hall Corp. are the alter ego of H Mart Inc..

Upon information and belief, H Mart Inc. completely dominates and controls Hana Mart

NY Corp. and M2M Alumni Hall Corp, which are not treated as separate corporate

entities at arms-length, but as profit centers for H Mart Inc..



             FIRST CAUSE OF ACTION: VIOLATION OF THE FMLA

32. Plaintiff repeats and realleges the allegations contained in paragraphs 1-32 inclusive

as if they were fully set forth herein.

33. The aforesaid actions of the Defendant constitute a violation of the Family and

Medical Leave Act, 29 USC § 2601 et. seq..

34. As a result of Defendants’ violation of the FMLA, Plaintiff has suffered and

continues to suffer economic losses and other pecuniary damages. Plaintiff is also entitled

to and demands an award of attorney’s fees, costs, interest and liquidated and/or treble

damages.




                                              6
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 7 of 9




         SECOND CAUSE OF ACTION: FAILURE TO PAY OVERTIME
                 UNDER THE NEW YORK LABOR LAW

35. Plaintiff repeats and realleges the allegations contained in paragraphs 1-32 inclusive

as if they were fully set forth herein.

36. The aforesaid actions of the Defendants constitute a violation of the New York Labor

Law, Article 6 (§ 190 et. seq.), Article 19 (§ 650 et. seq.), and accompanying Wage

Orders, by failing to pay Mr. Koo applicable overtime rates for all hours worked in

excess of forty per week.

37. As a result of Defendants’ violation of the New York Labor Law, Mr. Koo suffered

and continues to suffer economic damages in the form of lost wages and overtime, and is

entitled to payment for such damages, treble and/or liquidated damages, civil penalties,

interest, costs, attorney’s fees, and other such legal and equitable relief as the Court

deems just and proper.

     THIRD CAUSE OF ACTION: FAILURE TO PAY SPREAD OF HOURS

38. Plaintiff repeats and realleges the allegations contained in paragraphs 1-32 inclusive

as if they were fully set forth herein.

39. The aforesaid actions of the Defendants constitute a violation of the New York Labor

Law, Article 6 (§ 190 et. seq.), Article 19 (§ 650 et. seq.), and accompanying Wage

Orders, by failing to pay Mr. Koo an additional hour’s pay (spread of hours) for each

shift he worked of ten hours duration or more.

40. As a result of Defendants’ violation of the New York Labor Law, Mr. Koo suffered

and continues to suffer economic damages in the form of lost wages and overtime, and is

entitled to payment for such damages, treble and/or liquidated damages, civil penalties,




                                              7
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 8 of 9




interest, costs, attorney’s fees, and other such legal and equitable relief as the Court

deems just and proper.

              FOURTH CAUSE OF ACTION: FAILURE TO PROVIDE
                 WAGE THEFT PREVENTION ACT NOTICES

41. Plaintiff repeats and realleges the allegations contained in paragraphs 1-32 inclusive

as if they were fully set forth herein.

42. The aforesaid actions of the Defendants constitute a violation of the New York Labor

Law, Article 6 (§ 190 et. seq.), Article 19 (§ 650 et. seq.), and accompanying Wage

Orders, by failing to provide Mr. Koo requisite information on periodic paystubs,

including the hours worked during the pay period

43. As a result of Defendants’ violation of the New York Labor Law, Mr. Koo suffered

and continues to suffer economic damages, and is entitled to payment for such damages,

statutory damages, treble and/or liquidated damages, penalties, civil penalties, interest,

costs, attorney’s fees, and other such legal and equitable relief as the Court deems just

and proper.

                         FIFTH CAUSE OF ACTION:
                   FAILURE TO PROVIDE REQUISITE BREAKS

44. Plaintiff repeats and realleges the allegations contained in paragraphs 1-32 inclusive

as if they were fully set forth herein.

45. The aforesaid actions of the Defendants constitute a violation of the New York Labor

Law, Article 6 (§ 190 et. seq.), Article 19 (§ 650 et. seq.), and accompanying Wage

Orders, by failing to provide Mr. Koo with a break of at least twenty minute’s duration

between 5:00 P.M. and 7:00 P.M. for shifts beginning before 11:00 A.M. and extending

past 7:00 P.M.




                                              8
          Case 1:20-cv-05743 Document 1 Filed 07/23/20 Page 9 of 9




46. As a result of Defendants’ violation of the New York Labor Law, Mr. Koo suffered

and continues to suffer economic damages, and is entitled to payment for such damages,

statutory damages, treble and/or liquidated damages, penalties, civil penalties, interest,

costs, attorney’s fees, and other such legal and equitable relief as the Court deems just

and proper.




   WHEREFORE, Plaintiff B. Koo requests judgment against Defendants as follows:

That this Court Order: i) Defendants to reinstate the plaintiff; ii) Defendants to pay

monetary damages in an amount to be determined at trial including compensatory

damages, back pay, front pay, interest, emotional distress/pain & suffering damages,

statutory damages, liquidated damages, treble damages, punitive damages, and civil

penalties & costs, including attorney’s fees; iii) an award of such other and further relief

as the Court deems just and proper.


Dated: July 23, 2020                                           Josh Bernstein, P.C.
                                                               Counsel for Plaintiff

                                                         By:___________/s/____________
                                                           Joshua Alexander Bernstein
                                                                175 Varick Street
                                                              New York, NY 10014
                                                                 (646) 308-1515
                                                          jbernstein@jbernsteinpc.com




                                              9
